Citation Nr: 0925524	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
claimed as a thyroid disorder, to include as secondary to 
exposure to ionizing radiation and jet fuel.

2.  Entitlement to service connection for an eye disorder, to 
include loss of visual field and presbyopia, claimed as 
secondary to exposure to ionizing radiation and jet fuel.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in August 2007, and accepted such hearing 
in lieu of an in-person hearing before the Board.  See 38 
C.F.R.           § 20.700(e) (2008).  The Veteran also 
presented personal testimony before a Decision Review Officer 
at the RO in August 2005.  A transcript of each hearing is 
associated with the claims file.

When this case was most recently before the Board in March 
2008, it was remanded in part and decided in part.  It has 
since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is not etiologically related 
to service, to include exposure to ionizing radiation or jet 
fuel.

2.  The Veteran's eye disorder is not etiologically related 
to service, to include exposure to ionizing radiation or jet 
fuel.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by 
active duty, to include as due to exposure to ionizing 
radiation or jet fuel, and the incurrence of hypothyroidism 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2008).

2.  An eye disorder, to include loss of visual field and 
presbyopia, was not incurred in or aggravated by active duty, 
to include as due to exposure to ionizing radiation or jet 
fuel, and the incurrence of such a disorder during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in February 2004, prior to its 
initial adjudication of the claim.  Although the Veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities for which service connection is sought until 
March 2009, after the initial adjudication, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.

With respect to the Veteran's claim of entitlement to service 
connection for hypothyroidism based on his alleged exposure 
to radiation in service, a May 2002 ultrasound report from 
Stuttgart Regional Medical Center notes an abnormality of the 
Veteran's thyroid.  The report reflects that the Veteran 
reported having radiation exposure in the military.  The 
report states that such exposure "could result in the 
abnormality of the thyroid."  In McLendon v. Nicholson, 20 
Vet App. 79, 83 (2006), the Court held that when determining 
if a medical examination is warranted under 38 C.F.R. 
§3.159(c)(4)(i), VA must consider whether the evidence 
indicates that a disability may be associated with a 
Veteran's service.  The Court characterized this 
determination as a "low threshold" and stated that the 
types of evidence that indicate that a current disability may 
be associated with military service include medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  

In the instant case, however, there is no competent evidence 
that the Veteran was exposed to ionizing radiation in 
service.  The Veteran has testified that he was exposed to 
ionizing radiation when he was in Alaska and the former 
Soviet Union was testing nuclear missiles.  As a layperson, 
however, the Veteran is not competent to provide evidence of 
radiation exposure.  38 C.F.R. §3.159(a)(2) (lay evidence is 
any evidence not requiring that the proponent have 
specialized education, training, or experience but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson).  The Veteran has not shown he has 
any specialized education, training, or experience detecting 
radiation in the atmosphere; thus, the Veteran is not 
competent to assert that he was exposed to ionizing 
radiation.  Additionally, the activities described are not 
recognized by VA as radiation risk activities (see 38 C.F.R. 
§3.309(d)(3)(ii)) and nothing else in the record suggests 
radiation exposure.  Therefore, there is no in-service event 
in this case and VA does not have a duty to provide the 
Veteran with an examination. 


In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence or aggravation may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for certain disorders.

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated). 38 C.F.R.    § 3.309(d). Effective 
March 26, 2002, cancers of the bone, brain, colon, lung, and 
ovary were added to the list of diseases specific to 
radiation-exposed veterans set forth at 38 C.F.R. § 3.309(d).  
See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran is seeking service connection for hypothyroidism 
and an eye condition, to include presbyopia and impaired 
field vision.  He believes that these conditions arose out of 
in-service exposure to ionizing radiation and jet fuel.  

The Board notes at the outset that neither of these claimed 
conditions is either a presumed cancer listed under the 
provisions of 38 C.F.R. § 3.309(d) nor a radiogenic disease 
listed under the provision of 38 C.F.R. § 3.311(b)(2).  As 
such, for purposes of this claim, the Veteran cannot avail 
himself of the presumptive provisions of 38 C.F.R. § 3.309 or 
38 C.F.R. § 3.311 for radiation exposed veterans.  Therefore, 
the Board must now determine if service connection for either 
hypothyroidism or an eye condition is warranted on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The Veteran's service treatment records indicate that he was 
treated for an eye condition while in service.  In July 1962, 
it was noted that the Veteran suffered a corneal abrasion 
after something "flew into" the Veteran's right eye while 
riding in the back of a pickup, and in September 1962 it was 
indicated that the Veteran still appeared to have a small 
abrasion of the upper outer cornea.  On a number of 
occasions, it was noted that the Veteran had contact with jet 
fuel-a January 1962 report notes that the Veteran's hands 
were soaked in flight fuel, and in November 1962 a chemical 
burn due to flight fuel was indicated.  None of the reports 
indicate that the Veteran had any problem with his eyes as a 
result of jet fuel exposure.  There were also no 
abnormalities with regard to the Veteran's eyes or his 
thyroid listed in his May 1964 discharge examination.

The Veteran's personnel records confirm that the Veteran 
served as an aircraft fuel systems mechanic while in service.  

Post-service medical records, including VAMC outpatient 
treatment records as well as numerous private records, reveal 
that the Veteran has been diagnosed with and treated for 
hypothyroidism.  VAMC outpatient records also indicate that 
the Veteran has suffered from various eye disabilities-in 
August 2001 it was reported that the Veteran had temporal 
field deficit in the right eye.

A May 2002 ultrasound report from Stuttgart Regional Medical 
Center notes an abnormality of the Veteran's thyroid.  The 
report reflects that the Veteran reported having radiation 
exposure in the military.  The report states that such 
exposure "could result in the abnormality of the thyroid."  

The Veteran was afforded a VA examination for his thyroid 
condition in May 2008.  The examiner noted that the Veteran 
has a well-documented hypothyroid condition.  The Veteran did 
not have a history of malignancy, and the examiner did not 
feel any thyroid nodules.  The Veteran was diagnosed with 
hypothyroidism, on replacement therapy with levothyroxine 
with normal thyroid tests at the present time.  The examiner 
knew of no medical association between exposure to jet fuels 
and hydrocarbon exposure as a cause of hypothyroidism.  Thus, 
he opined, it is less likely than not that the Veteran has a 
thyroid disorder that is related to his period of active 
service as a result of exposure to jet fuel.

With regard to the Veteran's claimed eye condition, he was 
first afforded a VA ophthalmology examination in December 
2005.  At that time, the examiner diagnosed the Veteran with 
cataracts and a corneal scar.  In a follow-up opinion from 
May 2006, the examiner found that there was no evidence that 
the corneal scar or the cataracts the Veteran developed since 
service were related to the corneal abrasion that he 
experienced during service.  The examiner indicated that he 
reviewed the chart and to the best of his knowledge the 
Veteran's current eye disorders are not related to service.

In May 2008, the Veteran was afforded another VA 
ophthalmology examination for his eye condition.  The 
examiner diagnosed the Veteran with early cataracts and 
generalized constriction of visual fields with no 
identifiable pattern.  In an addendum opinion from September 
2008, the examiner indicated that the Veteran's claims file 
and the previous eye examination report were reviewed.  He 
noted that while chemicals, including jet fuel, can cause 
corneal burns, no evidence of such corneal problems was 
found.  The examiner was also unaware of any generalized loss 
of visual field being caused by jet fuel.  He pointed out 
that the visual fields done in May 2008 showed no pattern of 
neurological loss and the Veteran's responses were felt to be 
unreliable.  In conclusion, the examiner found that the 
visual field defects were less likely as not caused by jet 
fuel exposure.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

After careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that entitlement to service connection for 
hypothyroidism and an eye condition to include loss of visual 
field and presbyopia is warranted, to include on the basis of 
exposure to jet fuel or ionizing radiation.

As previously discussed, there is no evidence that the 
Veteran was treated for a thyroid condition while in service.  
Additionally, there is no competent medical evidence linking 
the Veteran's current hypothyroidism to any aspect of his 
active duty service, including exposure to radiation or jet 
fuel.

The May 2002 ultrasound report that suggests the Veteran's 
exposure to radiation in service could have caused the 
Veteran's current thyroid abnormality has no probative value 
because it is based on a factually incorrect premise.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  As noted 
above, the Veteran, as a layperson, is not competent to 
provide evidence of radiation exposure.  See 38 C.F.R. 
§3.159(a)(2).  Additionally, the activities described are not 
recognized by VA as radiation risk activities (see 38 C.F.R. 
§3.309(d)(3)(ii)) and nothing else in the record suggests 
radiation exposure.  Thus, as opposed to the Veteran's 
allegations in the May 2002 medical history, there is no 
competent evidence of any exposure to radiation in service.  
As a result, the May 2002 medical opinion has no probative 
value.

With respect to the Veteran's allegations of exposure to jet 
fuel, the May 2008 VA examiner reviewed the Veteran's claims 
file and specifically found that it was less likely than not 
that the Veteran's hypothyroidism is related to in-service 
exposure to jet fuel.  

With regard to the Veteran's claimed eye condition, although 
there is evidence of a corneal abrasion in service, the 
objective medical evidence of record fails to link any 
current eye disorder to service.  The May 2006 VA examiner 
found that the Veteran's current cataracts and corneal scar 
were not related to the in-service corneal abrasion, and the 
September 2008 VA examiner found that it was less likely than 
not that the Veteran's loss of visual field and cataracts 
were related to exposure to jet fuel.

The Board has considered the Veteran's various statements and 
personal testimony from his hearing before the Decision 
Review Officer and the Board expressing his belief that the 
claimed conditions are related to his exposure to ionizing 
radiation and to jet fuel.  However, as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
to include a question as to the etiology a current 
disability. See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the Veteran is not entitled to service connection on a 
presumptive basis due to radiation exposure, and the medical 
evidence of record does not link the Veteran's claimed 
conditions to service, or in-service jet fuel or ionizing 
radiation exposure, the Board must conclude that service 
connection is not warranted for the claimed disabilities.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to the claims 
because the preponderance of the evidence is against the 
claims.


ORDER

Entitlement to service connection for hypothyroidism, claimed 
as a thyroid disorder, to include as secondary to exposure to 
ionizing radiation and jet fuel, is denied.

Entitlement to service connection for an eye disorder, to 
include loss of visual field and presbyopia, claimed as 
secondary to exposure to ionizing radiation and jet fuel, is 
denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


